Exhibit 10.13

Form for Executive Officers

XERIUM TECHNOLOGIES, INC.

2006 CORPORATE AWARD UNDER THE

2006 CASH INCENTIVE BONUS PLAN

In recognition of the important contributions that                          (the
“Employee”) can make to the success of Xerium Technologies, Inc. (the “Company”)
and its affiliates, pursuant to the Xerium Technologies, Inc. 2006 Cash
Incentive Bonus Plan (the “Plan”), the Company hereby grants to the Employee the
award (the “Corporate Award”) set forth below.

 

1. The Plan. This Corporate Award is intended to be an Award under the Plan.
This Corporate Award is further intended to be an Exempt Award under the Plan.

 

2. 2006 Corporate Procedures. Reference is made to the Xerium Technologies, Inc.
2006 Corporate Cash Incentive Procedures (the “2006 Corporate Procedures”)
adopted by the Compensation Committee of the Board of Directors of the Company
under the Plan and attached hereto as Exhibit A. This Corporate Award is
intended to be a Corporate Award under the 2006 Corporate Procedures, the terms
of which are hereby incorporated herein by reference.

 

3. The Corporate Award. You are hereby designated as a “Corporate Participant”
under the 2006 Corporate Procedures. Your “Specified Percentage” for the
purposes of the 2006 Corporate Procedures is             %.

 

4. General. This Corporate Award is made subject to all of the provisions of the
Plan and the 2006 Corporate Procedures. Without limiting the generality of the
foregoing, the making of this Corporate Award is conditioned upon the approval
of the Plan by the stockholders of the Company.

IN WITNESS WHEREOF, Xerium Technologies, Inc. has executed this instrument as of
the              day of                     , 2006.

 

Xerium Technologies, Inc.

By:       

Name:

 

Title:



--------------------------------------------------------------------------------

Exhibit A

XERIUM TECHNOLOGIES, INC.

2006 CORPORATE CASH INCENTIVE PROCEDURES

These 2006 Corporate Cash Incentive Procedures (the “Procedures”) for Xerium
Technologies, Inc. (the “Company”) are adopted under the Company’s 2006 Cash
Incentive Bonus Plan (the “Plan”) on February 16, 2006. All provisions of the
Plan shall apply in respect of these Procedures and awards granted hereunder,
including without limitation the limitation on the size of awards set forth in
the Plan. Capitalized terms used but not defined herein are used as defined in
the Plan. These Procedures are applicable for designated executive officers and
other specified senior employees of the Company and its Subsidiaries. The
adoption of these Procedures, as they relate to Awards to executive officers of
the Company, is conditioned upon the approval of the Plan by the stockholders of
the Company.

 

1. Defined Terms

In these Procedures, the following terms have the following meanings:

(a) “Actual Operating Cash” means, for 2006, net cash provided by operating
activities of the Company and its Subsidiaries determined on a consolidated
basis. For avoidance of doubt, Actual Operating Cash shall be determined without
regard to Awards granted under the Plan for 2006, but shall be reduced by the
amount of any compensation awards paid in 2006. The Committee shall calculate
the amount of Actual Operating Cash in a manner which is consistent with the
audited financial statements of the Company for 2006, including without
limitation the consolidated statement of cash flows.

(b) “Adjusted EBITDA” means Adjusted EBITDA as such term is defined in the
Credit Agreement as in effect on February 17, 2006. For avoidance of doubt,
Awards paid under the Plan for 2006 shall reduce Adjusted EBITDA for 2006.

(c) “Affiliated Person” means, with respect to any Person, any other Person that
directly or indirectly, controls or is controlled by or is under common control
with such Person.

(d) “Applicable Law” means all applicable provisions of law, domestic or
foreign, applicable regulations and stock exchange rules.

(e) “Credit Agreement” means the Credit and Guaranty Agreement, dated as of
May 19, 2005, entered into by and among the Company, certain subsidiaries of the
Company, Citigroup Global Markets, Inc., CIBC World Markets Corp. and other
agents and banks party thereto, as amended on February 8, 2006.

(f) “Corporate Award” means, as to a Corporate Participant, an Award under these
Procedures.

(g) “Corporate Participant” means each Participant which is designated as a
participant under these Procedures for 2006 as selected by the Committee.

 

2



--------------------------------------------------------------------------------

(h) “Person” means any individual, partnership, limited liability company,
corporation, association, trust, joint venture, unincorporated organization, or
other entity or group.

(i) “Specified Percentage” means, with respect to a Corporate Participant, the
percentage determined by the Committee, in its sole discretion

(j) “Subsidiary” means any Person of which the Company at the time (i) owns,
directly or indirectly, at least a majority of the outstanding capital stock (or
other shares of beneficial interest) entitled to vote generally or
(ii) controls, directly or indirectly, the board of directors or managers (or
equivalent governing body) of such Person.

(k) “Target Adjusted EBITDA” means the amount established by the Committee for
the purposes of these Procedures no later than 90 days after the commencement of
fiscal year 2006.

(l) “Target Operating Cash” means the amount established by the Committee for
the purposes of these Procedures no later than 90 days after the commencement of
fiscal year 2006.

 

2. Administration and Amendment

2.1. Administration. These Procedures shall be administered by the Committee.
The Committee shall have the authority to: (a) determine the Corporate
Participants, (b) determine the amount of Actual Operating Cash; (c) determine
the amount of the Adjusted EBITDA, (d) determine, modify or waive the terms and
conditions of each Corporate Award; and (e) interpret these Procedures and any
terms and conditions associated with any Corporate Award and to decide any
questions and settle all controversies and disputes that may arise in connection
with these Procedures or any Corporate Award. In the case of any Corporate Award
intended to be eligible for the performance-based compensation exception under
Section 162(m) of the Code, the Committee will exercise its discretion
consistent with qualifying Corporate Awards for that exception. Determinations
of the Committee made under these Procedures shall be conclusive and shall bind
all parties.

2.2. Amendment. The Committee may amend, suspend or discontinue these Procedures
and/or any Corporate Award at any time or times without the consent of any
Corporate Participant, subject to Applicable Law. Any amendments to the
Procedures shall be conditioned upon stockholder approval only to the extent, if
any, such approval is required by Applicable Law, as determined by the
Committee.

 

3. Targets and Corporate Awards

3.1. Adjustment of Target Adjusted EBITDA and Target Operating Cash. The amount
of the Target Adjusted EBITDA and Target Operating Cash established by the
Committee may be adjusted by the Committee to reflect any significant change of
circumstance, including without limitation, the acquisition or disposition of
any business by the Company or any of its Subsidiaries.

 

3



--------------------------------------------------------------------------------

3.2. Corporate Awards. If Adjusted EBITDA equals Target Adjusted EBITDA, each
Corporate Participant shall receive a Corporate Award equal to a Specified
Percentage of such Corporate Participant’s base salary paid for 2006, subject to
the provisions of Section 3.3. If Adjusted EBITDA equals or exceeds 110% percent
of Target Adjusted EBITDA, each Corporate Participant shall receive a Corporate
Award of 200% of such Corporate Participant’s Specified Percentage, subject to
the provisions of Section 3.3. In the event Adjusted EBITDA is greater than
Target Adjusted EBITDA but less than 110% of Target Adjusted EBITDA, each
Corporate Participant shall receive a Corporate Award equal to the Specified
Percentage of base salary paid plus an additional percentage of the Specified
Percentage equal to 10 times the percentage (including fractions thereof) by
which Adjusted EBITDA exceeds Target Adjusted EBITDA (subject to the 200%
maximum), subject to the provisions of Section 3.3. By way of example, if
Adjusted EBITDA is equal to 105% of Target Adjusted EBITDA and the Corporate
Participant’s Specified Percentage is 20%, the Corporate Award shall be 150% of
the Specified Percentage (i.e., 30% of the Participant’s base salary paid). For
the avoidance of doubt, “base salary paid” means, for the purposes hereof, the
base salary actually paid and not the base salary in effect as of a particular
moment in time.

3.3. Adjustment of Corporate Awards; Operating Cash and Target Adjusted EBITDA
Hurdles. Notwithstanding the provisions of Section 3.2, Corporate Awards shall
be payable in respect of 2006 only if (1) Actual Operating Cash exceeds the
Target Operating Cash, and (2) Adjusted EBITDA, before reduction for Corporate
Awards, exceeds Target Adjusted EBITDA. In no event shall payments of Corporate
Awards cause Adjusted EBITDA to be less than Target Adjusted EBITDA.

3.4. Application of 162(m). This Section 3.4 applies to any Corporate Award
intended to qualify as performance-based for purposes of Code Section 162(m). In
the case of any Corporate Award to which this Section 3.4 applies, these
Procedures and such Corporate Award will be construed to the maximum extent
permitted by law in a manner consistent with qualifying the Corporate Award for
such exception. No Corporate Award to which this Section 3.4 applies may be
granted if the Committee determines that in order for such Corporate Award to
qualify as performance-based for purposes of Code Section 162(m), the Plan must
be submitted to and approved, or resubmitted to and approved, by the
stockholders of the Company in accordance with the requirements of Code
Section 162(m), unless such grant is made contingent upon such approval.

3.5. No Right to Participate. Nothing in these Procedures or the Plan or any
Corporate Award shall be deemed to create any obligation on the part of the
Committee to select any executive officer or senior employee as a Corporate
Participant, nor confer upon any Corporate Participant the right to remain a
Corporate Participant on the same terms or conditions, or be a Corporate
Participant or other Participant under the Plan at all, for any subsequent
fiscal year.

 

4



--------------------------------------------------------------------------------

4. Payment of Corporate Awards

Payment of any Corporate Award shall be made on or before March 15, 2007.

 

5. Merger or Combination.

If (a) the Company merges into or combines with any other entity and,
immediately following such merger or combination, any Person or group of Persons
acting in concert holds 50% or more of the voting power of the entity surviving
such merger or combination (other than any Person or group of Persons which held
50% or more of the Company’s voting power immediately prior to such merger or
combination or any Affiliated Person of any such Person or member of such
group); (b) any Person or group of Persons acting in concert acquires 50% or
more of the Company’s voting power; or (c) the Company sells all or
substantially all of its assets or business for cash or for securities of
another Person or group of Persons (other than to any Person or group of Persons
which held 50% or more of the Company’s total voting power immediately prior to
such sale or to any Affiliated Person of any such Person or any member of such
group), then, unless the Committee provides for the continuation or assumption
of some or all unpaid Corporate Awards or for the grant of new awards in
substitution therefor (which need not be payable in cash) by the surviving
entity or acquiror, in each case on such terms and subject to such conditions as
the Committee may determine, with respect to any Corporate Award that is not so
assumed or continued (i) the then current fiscal year shall be deemed to end on
the last day which is the last day of a fiscal quarter occurring on or prior to
the effective date of the merger, combination or sale (or if the Committee in
its sole discretion determines that it can make a reasonable determination of
Adjusted EBITDA and Actual Operating Cash through such effective date, the
current fiscal year shall be deemed to end on such effective date); (ii) the
Target Adjusted EBITDA and Target Operating Cash shall be prorated for the
number of days in such shortened fiscal year; and (iii) the amount of the
prorated Corporate Awards for such shortened fiscal year shall be determined and
the Company shall pay, within twelve months following the effective date of such
transaction, such prorated Corporate Award to each Participant in respect of
such shortened fiscal year.

 

6. Termination of Employment

6.1. Resignation or Termination by the Company. If a Corporate Participant
ceases to be employed by the Company or any of its Subsidiaries prior to the end
of 2006 as a result of resignation, dismissal or any other reason, such
Corporate Participant shall cease to be a Corporate Participant on the date
employment ceases and shall not receive any Corporate Award.

6.2. Rights upon Termination Pursuant to Agreement. The Company may provide
rights to a Corporate Participant in respect of such Corporate Participant’s
Corporate Awards upon termination of such Participant’s employment that differ
from those set forth in Section 6.1 pursuant to an agreement with such Corporate
Participant. Except to the extent otherwise addressed in any such agreement, the
provisions of these Procedures, including Section 6.1, and the Plan shall
control.

 

5



--------------------------------------------------------------------------------

7. Miscellaneous

7.1. The Plan. In the case of a conflict between these Procedures and the Plan,
the terms of the Plan shall govern

7.2. Severability. Any term or provision of these Procedures that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
Applicable Law, be invalid or unenforceable in any respect, it is the intent of
the Company that such provision will be construed by modifying or limiting it so
as to be valid and enforceable to the maximum extent compatible with, and
possible under, Applicable Law.

7.3. Governing Law. This Plan and all actions arising in whole or in part under
or in connection herewith, will be governed by and construed in accordance with
the domestic substantive laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule that would cause the application
of the laws of any other jurisdiction.

 

6